_ ~Case 2:20-cv-00048-RBS-RJK Document 34 Filed 09/02/20 Page 1 of 2 PagelD# 220

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
JIM SCRUGGS,
Plaintiff,
Vv. Case No. 2:20cv48

CHW GROUP, INC.

Defendant.

REFERRAL ORDER
This matter comes before the court on Defendant CHW Group,
Inc.’s, (“CHW”) Motion to Dismiss for Failure to State a Claim and
Motion to Dismiss for Lack of Jurisdiction, ECF No. 27, filed on
July 14, 2020. Plaintiff Jim Scrugg’s Response to CHW’s Motions to
Dismiss, ECF No. 32 was filed on August 11, 2020. CHW’s Reply,
ECF No. 33, was filed on August 31, 2020, and a Request for Hearing
ECF No. 28, was filed on July 16, 2020.
Accordingly, pursuant to 28 U.S.C. § 636(b) (1) (B) and Federal
Rule of Civil Procedure 72(b), it is ORDERED that United States
Magistrate Judge Robert J. Krask is designated to conduct hearings,
including evidentiary hearings, if necessary, and to submit to the
undersigned district judge proposed findings of fact, if applicable,

and recommendations for the disposition of the Motions to Dismiss.
. _ Case 2:20-cv-00048-RBS-RJK Document 34 Filed 09/02/20 Page 2 of 2 PagelD# 221

The magistrate judge shall file his report of proposed findings
and recommendations with the court, and the Clerk shall forthwith
mail copies to counsel for the parties. Within fourteen (14) days
after being served with a copy of the magistrate judge's report, any
party may serve and file written objections to such proposed findings
and recommendations as provided by 28 U.S.C. § 636(b), Federal Rule
of Civil Procedure 72(b), and the Local Rules of this court. Aparty
may respond to another party’s objections within fourteen (14) days
after being served with a copy.

The Clerk is DIRECTED to send a copy of this Referral Order to
counsel for all parties.

IT IS SO ORDERED.

yy __

Rebecca Beach Smith
Senior United States District Judge

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

 

September Q , 2020
